47 F.3d 1015
Richard Donald CHAMBERS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
Nos. 93-55780, 93-56031.
United States Court of Appeals,Ninth Circuit.
Feb. 21, 1995.

1
Before:  Stephen REINHARDT and T.G. NELSON, Circuit Judges, and KAUFMAN,* District Judge.

ORDER

2
The United States' motion to vacate judgment, withdraw opinion, and summarily affirm the district court's judgments is granted in part and denied in part.  The government's request to vacate judgment is granted;  the remaining requests are denied.


3
The opinion in this case is vacated (22 F.3d 939 (9th Cir.1994)).   The case is remanded to the district court for reconsideration in light of United States v. X-Citement Video, Inc., --- U.S. ----, 115 S.Ct. 464, 130 L.Ed.2d 372 (1994).  The district court shall determine whether review of the adequacy of the indictment is open to Chambers, and if so, whether the indictment in this matter was defective regarding allegations of scienter.



*
 The Honorable Frank A. Kaufman, Senior United States District Judge for the District of Maryland, sitting by designation